Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-13, 15-19 are allowed.
Knowlton et al. (US 5973692) fig. 1D, discloses a method comprising: identifying an origination point for a selection shape (see Origination point A), wherein the origination point is a location on a user interface where the selection shape is to be surfaced and anchored to (see points A, B, C, D), wherein the user interface displays a plurality of groupings of content (fig. 1D, at least elements 1, 2, 3); in response to identifying the origination point, surfacing the selection shape in the user interface and anchored to the origination point, wherein the selection shape forms an initial capture area (an initial capture area C); capturing first content of the plurality of groupings of content displayed in the user interface that is within the initial capture area of the selection shape (see contents 1, 2, 3); identifying, in the first content, every grouping of content having a portion outside the initial capture area of the selection shape (every grouping of content having a portion outside the selection C), wherein the first content comprises at least two groupings having a portion outside the initial capture area of the selection shape (see contents 1-3); and in response to identifying every grouping of content having the portion outside the initial capture area of the selection shape, capturing that portion of every grouping of content outside the initial capture area of the selection shape with the first content, so that every grouping of content having the portion so that every grouping of content having the portion outside the initial capture area of the selection shape is entirely captured).          
Rodrigues et al. (US 20180302232) disclose when processing bandwidth is large enough for it to be possible to analyze the inking within the time it takes for the ink to be rendered in real-time, an ink analysis could be carried out to determine groupings of ink strokes. For example, ink analysis can be used to identify letters, words, sentences, paragraphs, and/or drawings from the ink strokes. Ink analysis can use the characteristics of the ink strokes (e.g., weight, direction, pressure, color, and the like) and, in some cases, context, to determine groupings of strokes (see par. 37).
Joshi US 2013/0127825 discloses devices may support proximity detection. In other words, these devices may be able to detect when an object, such as a finger or stylus, is within some 
None of the references cited in record discloses a method comprising: identifying an origination point for a selection shape, wherein the origination point is a location on a user interface where the selection shape is to be surfaced and anchored to, wherein the user interface displays a plurality of groupings of content; in response to identifying the origination point, surfacing the selection shape in the user interface and anchored to the origination point, wherein the selection shape forms an initial capture area; in response to surfacing the selection shape, capturing first content of the plurality of groupings of content displayed in the user interface that is within the initial capture area of the selection shape; identifying, in the first content, every grouping of content having a portion outside the initial capture area of the selection shape, wherein the first content comprises at least two groupings having a portion outside the initial capture area of the selection shape; and in response to identifying every grouping of content having the portion outside the initial capture area of the selection shape, capturing that portion of every grouping of content outside the initial capture area of the selection shape with the first content so that every grouping of content having the portion outside the initial capture area of the selection shape is entirely captured.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/VAN N CHOW/Primary Examiner, Art Unit 2623